Citation Nr: 1025154	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-
connected shrapnel wound residuals.

2.  Service connection for a right ear hearing loss.

3.  Service connection for fungal infections of the bilateral 
feet.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in January and March 2005 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The issue of entitlement to service connection for a hernia, 
previously adjudicated by an August 2008 rating decision, has 
again been asserted by the Veteran's representative in a 
statement dated in June 2010.  The Veteran's representative 
asserts that the Veteran should be awarded service connection for 
this condition as secondary to his service-connected shrapnel 
wound residuals based on a finding of a related intermittent 
ventral hernia during the Veteran's November 2008 VA examination.  
This issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ); therefore, the Board does not have 
jurisdiction over the claim, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for a right ear hearing loss and 
bilateral foot fungal infections are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's shrapnel 
wound residuals has been productive of complaints of intermitted 
muscle bulging and pain; objectively, the evidence reveals no 
more than a moderate residual injury to muscle group XIX, namely 
the muscles of the abdominal wall. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of a shrapnel wound to the abdomen, involving muscle group XIX, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.55, 
4.56, 4.73 Diagnostic Code 5319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

With regard to the Veteran's shrapnel wound residuals increased 
rating claim, the only claim dispositively addressed in this 
decision, VA's notice requirements were partially fulfilled by a 
letter dated in November 2004, which advised the Veteran of the 
evidence that VA would obtain and that the Veteran should submit.  
Additionally, an October 2008 letter advised the Veteran of the 
evidence considered when assigning a disability rating, as well 
as the specific criteria necessary for an increased rating 
pursuant to the Diagnostic Code under which his service-connected 
shrapnel wound residuals is currently evaluated.  The Veteran's 
claim was subsequently readjudicated, as reflected by a March 
2009 supplemental statement of the case.  The Board further notes 
that the Veteran discussed his shrapnel wound residuals during 
his VA examinations, and he has been represented by a Service 
Organization throughout the instant rating period.  Accordingly, 
any errors regarding the timing of the Veteran's notice are 
deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issues decided on appeal has been obtained.  
The Veteran's VA treatment records have been obtained, and, as 
referenced above, the Veteran was afforded two VA examinations 
during the instant rating period.  Additionally, the Veteran was 
offered an opportunity to testify in a hearing before the Board, 
but he declined.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Increased Rating Claim

The Veteran contends that the current severity of his shrapnel 
wound residuals entitles him to a rating in excess of 10 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently assigned a 10 percent disability 
evaluation, which is assigned pursuant to Diagnostic Code 5319 
for residuals of injury to muscle group XIX, namely the muscles 
of the abdominal wall.  The function of these muscles is support 
and compression of the abdominal wall and lower thorax, flexion 
and lateral motions of the spine, and synergists in strong 
downward movements of the arm.  Under Diagnostic Code 5319, a 10 
percent evaluation is assigned for a moderate disability, 20 
percent for a moderately severe disability, and 30 percent for a 
severe disability.  38 C.F.R. § 4.73.

The factors to be considered when evaluating disabilities 
secondary to healed wounds involving muscle groups are set forth 
in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not 
be combined with a peripheral nerve paralysis evaluation of the 
same body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability 
is a through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department evidence or 
other evidence of in-service treatment for the wound and 
consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is 
a through-and-through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring. A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle disability, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements. Objective findings should include ragged, 
depressed, and adherent scars indicating wide damage to muscle 
groups in missile track, and indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in wound 
area. Also, muscles swell and harden abnormally in contraction. 
Tests of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side should 
indicate severe impairment of function. If present, the following 
are also signs of severe muscle disability: (A) X- ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic bone, 
sacrum, or vertebrae, with epithelial sealing over the bone, 
rather than true skin covering in an area where bone is normally 
protected by muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing group 
of muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4).

The Veteran underwent a VA examination in December 2004 to assess 
the severity of his shrapnel wound residuals.  The examiner 
recorded the history of the Veteran's in-service shrapnel wound, 
stating that the shrapnel struck the Veteran from above, striking 
the lower end of the xiphoid process, reportedly fracturing the 
lower end of the xiphoid, and continuing down the anterior 
abdominal wall distally and to the right.  The examiner stated 
that the fragment appeared to have come to rest in the muscles of 
the abdominal wall to the right and below the xiphoid.  The 
examiner further noted that the small fragment penetrated the 
Veteran's abdominal muscles but did not destroy them or cause any 
residual nerve damage.  The examiner stated that the initial 
wound was debrided, and an incision was made in an unsuccessful 
attempt to retrieve the retained fragment.  After this 
unsuccessful attempt, the wound was allowed to "heal open," 
meaning it healed on its own from the inside out during the 
Veteran's three- to four-week hospitalization.  During the 
examination, the Veteran reported his current symptoms were 
experiencing discomfort, tenderness, or pain when engaging in 
jarring movements or running, as well as a muscle bulge in his 
xiphoid when he sits or tightens his abdominal muscles.  However, 
on physical examination, the examiner noted no evidence of a 
muscle bulge or muscle hernia, and the examiner was not able to 
palpate the shell fragment.  The examiner further noted that 
there was no evidence of tissue loss; adhesions; tendon, bone, 
joint, or nerve damage; loss of muscle or joint function; or 
evidence of muscle weakness.  X-rays taken in conjunction with 
this examination were interpreted to reveal a small opaque 
foreign body in the abdomen, and the examiner diagnosed the 
Veteran with a shrapnel wound at the xiphoid of the sternum with 
a retained shrapnel fragment in the muscles of the anterior 
abdominal wall.

An August 2005 VA treatment record notes that the treating 
medical provider was able to palpate the Veteran's retained 
shrapnel fragment below his sternum and to the right of the 
anterior upper abdominal wall and noted an assessment of retained 
shrapnel in the abdomen.  A February 2008 VA treatment record 
reflects the Veteran's report of substernal muscle protrusion 
when bending over and sneezing. On physical examination, the 
treatment provider noted the presence of the Veteran's shrapnel 
entrance and operative scars but stated that no hernia or bulging 
was noted.  A March 2008 VA surgical consultation report reflects 
an assessment regarding the Veteran's desire to have his retained 
shrapnel fragment removed.  However, the evaluating surgeon was 
unable to palpate the Veteran's retained shrapnel fragment, 
noting that multiple x-rays demonstrated a small metallic foreign 
body to the right of the lower sternum with no other pathology or 
evidence of organ damage.  The surgeon did, however, note the 
presence of a facial defect in the triangle of the upper 
epigastrium close to the xiphisternum.  The surgeon then advised 
against surgery after concluding that it would be technically 
difficult to explore for a small metallic foreign body after so 
many years (approximately 38 years) and that by doing so, the 
surgeon might cause more damage than alleviate any current 
symptoms.

The Veteran was afforded a second VA examination to assess the 
severity of his shrapnel wound residuals in November 2008, during 
which the Veteran reported that a physician had informed him that 
he had a hernia but did not recommend surgical repair.  However, 
on physical examination, the examiner noted that there was no 
evidence of a hernia; muscle trauma; muscle loss; nerve, tendon, 
or bone damage; or related limitation of a joint motion.  The 
examiner did note that while no hernia was evidenced during the 
Veteran's physical examination, the Veteran reported experiencing 
the hernia on exertion, and the examiner stated that the defect 
in the triangle near the xphi-sternal junction (noted during the 
Veteran's March 2008 surgical consultation) could cause the 
hernia in question.   Accordingly subsequent portions of the 
examination note a diagnosis of a ventral hernia.

The examiner further noted that the Veteran had not had any 
surgeries or hospitalizations related to his shrapnel wound since 
1970.  The Veteran reported that  he had been employed for more 
than 20 years as a plant supervisor and had missed only one week 
of work in the 12 months prior to the time of the examination, 
and that the missed time was attributable to medical appointments 
and an episode of the flu.  The examiner then opined that the 
Veteran's muscle injury did not cause any significant effects on 
his usual occupation, and aside from preventing the Veteran from 
engaging in sports and creating a moderate effect on his ability 
to exercise, the examiner noted that the Veteran's muscle injury 
caused either mild or no effects on the Veteran's ability to 
engage in daily activities.

The Board notes that neither the Veteran nor his representative 
have asserted that his shrapnel wound residuals have increased in 
severity since the time of his most recent VA examination.

After reviewing the evidence of record, the Board concludes that 
the Veteran's present disability picture is accurately reflected 
by his current 10 percent disability rating.  Throughout the 
rating period on appeal, evaluations of the Veteran's shrapnel 
wound residuals have failed to reveal any evidence of muscle 
trauma or muscle loss, or any related nerve, bone, joint, or 
tendon damage, and surgical removal of the retained shrapnel has 
been deemed to be largely counterproductive based, in part, on 
the lack of any objective basis for removing it and the Veteran's 
reports that it causes only occasional pain.  Moreover, as 
outlined above, the criteria for a 30 percent disability 
evaluation, awarded for evidence of moderately severe muscle 
damage, contemplates muscle loss and related muscle weakness.  
The only objective impairment reported and assessed during the 
Veteran's most recent VA examination was based on his reported 
hernia symptomatology, brought on by exertion or only when 
engaging in certain activities, and as referenced above, the 
Veteran's hernia service connection claim has been raised by the 
record and referred to the RO.

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's reported pain and muscle bulging produced by his 
shrapnel wound residuals.  However, as discussed supra, these 
subjective complaints, coupled with the objective medical 
findings, do not create a basis for characterizing the Veteran's 
shrapnel wound residuals as moderately severe, and therefore do 
not serve as a basis for awarding an increased disability rating.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's shrapnel wound residuals increased rating claim.   The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to show that the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).


ORDER

A disability evaluation in excess of 10 percent for service-
connected shrapnel wound residuals is denied.


REMAND

The Board finds that further evidentiary development is necessary 
before the Veteran's right ear hearing loss and bilateral foot 
fungal infections service connection claims may be adjudicated on 
their merits.

Turning first to the Veteran's right ear hearing loss claim, the 
Veteran contends that he developed his current right ear hearing 
loss as the result of exposure to acoustic trauma during service.  
Indeed, the evidence of record reflects the Veteran's exposure to 
acoustic trauma during service, including during his year-long 
tour of duty in Vietnam, as the Veteran's the Veteran's DD Form 
214 reflects his in-service occupational specialty as Army Light 
Weapons Infantryman, as well as his receipt of the Combat 
Infantryman Badge and the Purple Heart Medal (awarded in 
conjunction with the Veteran's aforementioned shell fragment 
wound).  Moreover, the Veteran is currently service-connected for 
tinnitus, and the rating decision granting service connection for 
tinnitus reflects VA's acknowledgement of the Veteran's exposure 
to acoustic trauma during service.  

The Veteran also currently has right ear hearing loss for VA 
purposes, as reflected in the Veteran's February 2007 VA 
audiometric examination, which was conducted in conjunction with 
the Veteran's tinnitus service connection claim.  (The Board 
notes that the medical opinion offered in conjunction with this 
examination addresses only the etiology of the Veteran's tinnitus 
and not whether any diagnosed hearing loss is attributable to 
service.)  

However, the Veteran's service treatment records reflect an 
unusual pattern of hearing.  The audiometric testing conducted in 
June 1968 in conjunction with his induction examination reflects 
puretone thresholds of 35, 35, 45, and 50 at 500, 1000, 2000, and 
4000 Hertz in the right ear, with a corresponding note that 
appears to reflect an assessment of defective hearing.  
Audiometric testing conducted in September 1969 (the same month 
the Veteran's Vietnam tour began) reflects puretone thresholds of 
5, 5, -5, and 15 at 500, 1000, 2000, and 4000 Hertz in the right 
ear.  Finally, audiometric testing conducted during the Veteran's 
January 1971 separation examination reflects puretone thresholds 
of 0 at all frequencies, bilaterally.  The Board notes that the 
Veteran's representative takes issue with these audiometric test 
results, stating that the latter two are seemingly not credible.  

Given the evidence that the Veteran was exposed to acoustic 
trauma in service, the irregular service-related audiometric 
testing results of record, and a current diagnosis of right ear 
hearing loss for VA purposes, the Board finds that a VA 
examination is warranted to determine whether the Veteran's 
current right ear hearing loss is attributable to service and 
whether the record reflects clear and unmistakable evidence that 
the Veteran had a right ear hearing loss that preexisted service, 
and if so, whether it was permanently aggravated therein.  

Turning next to the Veteran's bilateral foot fungal infection 
service connection claim, the Veteran reports that he first 
developed a fungal infection of his feet during his Vietnam 
service and that this was a common occurrence among his fellow 
soldiers.  The Veteran's service treatment records do not reflect 
that he reported or sought treatment for fungal infections of his 
feet, although they do reflect that he sought treatment for other 
dermatological ailments during his Vietnam service, including a 
boil on his chin and tinea cruris.  Nevertheless, the Veteran is 
competent to report experiencing a foot fungal infection during 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required).  

The Veteran's VA treatment records include a current diagnosis of 
bilateral foot fungal infections (fungal toenail infections, or 
onychomycosis), as well as an October 1996 record reflect the 
Veteran's report of experiencing a "foot rash" since service.  
The Board notes that this treatment record predates the instant 
service connection claim by approximately eight years, thereby 
bolstering the credibility of the Veteran's report.

Given the current diagnosis of fungal infections of the bilateral 
feet and the Veteran's report of experiencing foot fungal 
infections during and since service, the Board determines that a 
VA examination is warranted to address the relationship between 
the Veteran's bilateral foot fungal infections and service.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 
where medical evidence suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, an 
examination is warranted).

Additionally, any outstanding VA medical treatment records should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2009).
Accordingly, the case is REMANDED for the following action:

1.   Obtain copies of the Veteran's VA 
medical treatment records from August 2008 to 
the present.

2.  Next, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
diagnosed right ear hearing loss.  

The examiner should be provided with a copy 
of the claims folder for review.  The 
examiner is then asked to review it, noting 
the Veteran's various audiometric testing of 
record, and offer an opinion as to whether it 
is as likely as not that any currently 
diagnosed right ear hearing loss was incurred 
in service or whether there is clear and 
unmistakable evidence of a right ear hearing 
loss that preexisted service, and if so, 
whether it was aggravated beyond its normal 
progression during service.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

3.  Next, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
diagnosed fungal infections of the Veteran's 
feet.  

The examiner should be provided with a copy 
of the claims folder for review.  The 
examiner is then asked to review it, 
including the Veteran's contentions that he 
incurred a foot fungal infection during his 
Vietnam service, and offer an opinion as to 
whether it is as likely as not that any 
currently diagnosed foot fungal infection was 
incurred in service.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

4.  When the requested development has been 
completed, and any other development 
accomplished as may be indicated as a result 
of information received based on the 
foregoing actions, the claims should be re-
adjudicated.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, the claims should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


